Citation Nr: 0803403	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  05-23 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether basic eligibility for Dependents' Educational 
Assistance (DEA) benefits under Chapter 35, Title 38, United 
States Code, is established.


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1966, including combat service in the Republic of 
Vietnam.  The appellant is the daughter of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 determination of the 
Education Center at the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma, that denied the 
appellant's request for DEA benefits under the Chapter 35 
program.


FINDINGS OF FACT

1.  Effective September 28, 2002, the veteran was awarded a 
permanent and total disability rating based on his service-
connected disability(ies).  

2.  In April 2005, the appellant, who is the veteran's 
daughter, filed her initial claim for Dependents' Educational 
Assistance benefits under Chapter 35.

3.  The appellant's date of birth is October [redacted], 1974.  

4.  The appellant reached her 26th birthday on October [redacted], 
2000, prior to the effective date of a finding of permanent 
and total service-connected disability on behalf of the 
veteran.

5.  The appellant's period of eligibility for educational 
assistance benefits expired prior to the submission of her 
claim and she meets none of the legal criteria for a 
modification or extension of the period of eligibility for 
educational assistance.




CONCLUSION OF LAW

The criteria for basic eligibility for Dependents' 
Educational Assistance benefits under Chapter 35, Title 38, 
United States Code, have not been met.  38 U.S.C.A. §§ 3501, 
3512 (West 2002); 38 C.F.R. §§ 21.3021, 21.3040, 21.3041, 
20.3043 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that it has been determined by the 
United States Court of Appeals for Veterans Claims (Court) 
that the Veterans Claims Assistance Act of 2000 (VCAA), (West 
2002) is not applicable to claims involving statutory 
interpretation.  See Livesay v. Principi, 15 Vet. App. 165 
(2001); see also Dela Cruz v. Principi, 15 Vet. App. 143 
(2001) (holding that the VCAA does not affect matters on 
appeal when the issue is limited to statutory 
interpretation).  Consequently, the provisions of the VCAA, 
as well as VA's implementing regulations, will not be 
addressed in this portion of the Board's decision.  With 
respect to the notice provisions, the Board observes that a 
statement of the case notified the appellant of any type of 
evidence needed to substantiate her claim.

The appellant has submitted a claim for DEA benefits.  She 
contends that her father, the veteran, was permanently and 
totally disabled for many years and the fact that he did not 
apply for benefits should not be used against her.  The 
appellant further argues that because she was subject to her 
father's intense psychiatric problems and wrath that were 
caused by his service in the Republic of Vietnam, she should 
be awarded DEA benefits under Chapter 35.  In sum, while 
acknowledging that she may have been "too old" to be 
eligible for the DEA benefits under Chapter 35 at the time 
she applied, she essentially requests that, given the above 
circumstances, VA find that she is entitled to the benefits.

The RO adjudicated the veteran as permanently and totally 
disabled, effective September 28, 2002, and the appellant 
initially filed her application for the receipt of DEA 
benefits under Chapter 35 after that date.  The date that she 
applied for benefits was April 14, 2005, nearly three years 
after the veteran was found to be permanently and totally 
disabled.  In her application, she reported that she was the 
veteran's child and was born on October [redacted], 1974.

Basic eligibility for Dependents Educational Assistance 
Program benefits under Chapter 35 benefits may be established 
in one of several ways, including being the child of a 
veteran who has a total and permanent disability rating from 
a service-connected disability.  38 U.S.C.A. § 3501(a)(1)(A) 
(West 2002); 38 C.F.R. § 21.3021 (2007).  The record confirms 
that the appellant is the veteran's daughter, and that the 
veteran is in receipt of a permanent and total disability 
rating based on a service-connected psychiatric disability.

However, eligibility for such Chapter 35 benefits requires 
that the appellant not reach his or her 26th birthday before 
the effective date of a finding of permanent total service-
connected disability.  38 C.F.R. § 21.3040(c) (2007).  It is 
undisputed that the appellant reached her 26th birthday on 
October [redacted], 2000.   However, the effective date of the 
veteran's permanent and total service-connected disability 
effective September 28, 2002.  Thus, the appellant turned 26 
years old before the effective date of the veteran's 
permanent and total service-connected disability rating.  
Consequently, the appellant is simply not eligible for 
Chapter 35 educational assistance at this time.

In addition, the appellant has not shown, nor is the Board 
aware, of any basis to exempt her from application of this 
regulation.  The basic beginning date of eligibility for 
educational assistance is normally the date the child reaches 
age 18, or the date of the child's completion of secondary 
schooling, whichever occurs first.  38 C.F.R. § 21.3041(a) 
(2007).  The basic ending date for educational assistance is 
the date of the child's 26th birthday.  38 C.F.R. § 
21.3041(c) (2007).

The beginning date for eligibility for benefits may be tolled 
if the effective date of the finding of permanent and total 
disability is prior to the child's 18th birthday, but the 
veteran does not receive notice of this rating until after 
the child becomes 18. 
38 U.S.C.A. § 3512(a) (West 2002); 38 C.F.R. § 
21.3041(b)(2)(i) (2007).  Also, the beginning date may be 
extended if the permanent and total disability rating is 
assigned after the child reaches 18, but before the child 
turns 26.  38 C.F.R. § 21.3041(b)(2)(ii) (2007).  However, as 
discussed above, the appellant turned 26 before the effective 
date of the finding of permanent and total disability of the 
veteran.  Therefore, neither of these exceptions tolls the 
basic beginning date for this appellant's eligibility for 
educational assistance.

Also, the appellant argues that the effective date for the 
veteran's award of a permanent total service-connected 
disability rating based on a service-connected disability 
should have been many years prior to the actually effective 
date - that of September 28, 2002.  But the record reflects 
that there is a final decision that assigned the effective 
date of September 28, 2002, for the veteran's permanent and 
total service-connected disability.  Even assuming that the 
appellant had standing to challenge the effective date of a 
rating assigned to the veteran, she would have to seek 
revision of the September 28, 2002, effective date based on 
clear and unmistakable error (CUE).  See Rudd v. Nicholson, 
20 Vet. App. 296 (2006) (there cannot be a "freestanding 
claim" for an earlier effective date; indicating that where 
there is a final decision assigning an effective date, 
assignment of the effective date can be challenged based on 
CUE).

But CUE is a very specific and rare kind of "error."  It is 
the kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  If it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  
A valid claim of CUE requires more than a disagreement as to 
how the facts were weighed or evaluated.  Crippen v. Brown, 9 
Vet. App. 412 (1996).  Mere disagreement with how the RO 
evaluated the facts is inadequate to raise the claim of CUE.  
Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  The appellant's 
argument that the veteran was as disabled for many years 
prior to 2002 is precisely that sort of factual disagreement 
that cannot give rise to a valid claim of CUE.  

The Board also notes that the appellant would not qualify for 
an extension of the ending date for her eligibility because 
she would have had to have commenced a program of education 
in the Chapter 35 program prior to her 26th birthday.  See 38 
C.F.R. § 21.3041(e) (2007).  The appellant also has raised 
the issue of financial hardship, but extension of the ending 
date of eligibility requires that there have been a 
suspension in the Chapter 35 educational program.  See 38 
C.F.R. §§ 21.3041(e), 21.3043 (2007).  Since no such program 
had been commenced, logically, it could not have been 
suspended.

While the Board is respectful of the appellant's arguments 
and concerns as stated in support of her claim, the 
regulatory criteria and legal precedent governing eligibility 
for the receipt of Chapter 35 educational assistance benefits 
are clear and specific.  The Board is bound by these 
criteria.  Therefore, the Board must find that the appellant 
is simply not eligible to receive Dependents Educational 
Assistance Program benefits under Chapter 35 as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Where 
the law, rather than the facts, however, is dispositive, the 
"benefit-of-the-doubt" rule does not apply.




ORDER

Basic eligibility for Dependents' Educational Assistance 
benefits under Chapter 35, Title 38, United States Code, is 
denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


